 

Exhibit 10.14

 

Asset Purchase Agreement

 

THIS ASSET PURCHASE AGREEMENT (“Agreement”) is made on January 9, 2013 by and
between Whole Products LLC, P.O. Box 333, Highlands, New Jersey 07732, (the
“Whole Products”), and Millennium Biotechnologies, Inc. (“Millennium”) a wholly
owned subsidiary of Inergetics, Inc. (“Inergetics”) both Millennium and
Inergetics are located at 205 Robin Road, Suite 222, Paramus, New Jersey 07652.

 

RECITALS

 

Whole Products-Selling Entity

 

Whole Products is a Limited Liability Company duly organized, validly existing
and in good standing under the laws of New Jersey.

 

Millennium-Purchasing Entity

 

Millennium is a Corporation duly organized, validly existing and in good
standing in the under the laws of Delaware.

 

ASSET PURCHASE

 

Subject to the terms and conditions of this Agreement, on the Effective Date
mentioned above, Whole Products shall sell the assets listed below free of
encumbrances’ and liens to Millennium.

 

Effective Date of Asset Purchase

 

The Asset Purchase shall be effective on the date which this agreement is fully
executed.

 

Assets of Whole Products

 

The managing member of Whole Products agrees that the assets listed below will
be acquired by Millennium:

 

-Trademark of Bikini Ready

-Domain Names:

§www.slimtrim1.com

§www.slimtrim.net

§www.bikinireadylifestyle.com

 

 

 

 

Terms of Asset Purchase

 

On the effective date of the Asset Purchase, Millennium Biotechnologies, Inc. a
wholly owned subsidiary of Inergetics, Inc. will take ownership of the assets
listed above pursuant to the following terms and conditions:

 

·$75,000 to be paid upon the receipt of the funding from the sale of the New
Jersey Net Operating Loss Carry forward.  Approximate date of receipt would be
by the end of January 2013.

·$25,000 to be paid when the acquired assets have generated accumulated sales of
$250,000.

·8,000 shares of Series G stock upon closing.  The Series G has a stated value
of $50 per share and each share is convertible into 250 shares of common stock
(NRTI).  The Series G stock pays a 2.5 % quarterly dividend (10% annually) which
is based on ninety percent of the last 10 trading days prior to the last trading
day of the month.  The stated value of the shares that will be issued is
$400,000 ($50 x 8,000 Series G Preferred shares) per Schedule A. 

·There is a holding period of six months from the date of closing before any of
the common stock could be sold in the open market.

 

INTERPRETATION AND ENFORCEMENT

 

Notices

 

Any notice, request, demand or other communication require or permitted under
this Agreement may be delivered in person, deliver by certified mail, return
receipt requested or delivered by facsimile transmission. Deliveries by
certified mail or by facsimile transmission will be sent to the address of the
respective party as first indicated above or as may be updated in the future in
writing by either party.

 

Counterpart Executions

 

This agreement may be executed in any number of counterparts, each of which
shall be deemed an original.

 

Partial Invalidity

 

If any term of this agreement is held by a court of competent jurisdiction to be
void and unenforceable, the remainder of the contract terms shall remain in full
force and effect.

 

Applicable Law

 

The validity, interpretation and performance of this agreement shall be
controlled by and construed under the laws of the State of New Jersey.

 

 

 

 

Approvals

 

The office bearers and members of each constituent entity to this Asset Purchase
Agreement have approved by the voting percentages required by articles,
operating agreement and the law the terms and conditions of this Agreement.

 

In witness of the mutual promises made above, Whole Products and Inergetics have
executed this Asset Purchase Agreement on the date first stated above.

 

Whole Products, LLC

 

s/   Jim Kras, President  

 

Inergetics, Inc. Millennium Biotechnologies, Inc.

 

s/   s/ Michael C. James   Michael C. James Chief Executive Officer   Chief
Executive Officer Chief Financial Officer   Chief Financial Officer

 



 

 

 

Schedule A

 

Shareholder  Shares of Series G  James Kras   3,600  Marshall Post   2,800 
Dario Pressimone   1,200  Thelma Goldberg   400  Total   8,000 

 

 

 

